Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 1 of 28                        PageID #:
                                  4066



                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


 TODD NICOL, ET AL.,                                   CIV. NO. 17-00251 JMS-KJM

                        Plaintiffs,                    ORDER GRANTING PARTIAL
                                                       SUMMARY JUDGMENT
           vs.                                         PURSUANT TO FEDERAL RULE
                                                       OF CIVIL PROCEDURE 56(F)
 KAANAPALI GOLF ESTATES
 COMMUNITY ASSOCIATION, INC.,
 ET AL.,

                        Defendants.



 ORDER GRANTING PARTIAL SUMMARY JUDGMENT PURSUANT TO
         FEDERAL RULE OF CIVIL PROCEDURE 56(F)

                                      I. INTRODUCTION

                 This case stems from a bitter dispute over short-term vacations rentals

at the Kaanapali Golf Estates (“KGE”), a luxury residential community on Maui.

Essentially, Plaintiffs, KGE property owners, allege that Defendants, former board

members of the Kaanapali Golf Estates Community Association (“KGECA”),

acted wrongfully in their personal capacities when they attempted to enforce

KGECA restrictions on vacation rentals of less than 180 days. 1 Here, pursuant to

       1
         Initially, Plaintiffs also alleged that Defendants acted wrongfully in drafting, putting to
a vote, and enacting an amendment to the KGE Covenants, Conditions, and Restrictions to
prohibit vacation rentals of less than 180 days. See generally ECF No. 1. But these claims were
                                                                              (continued . . . )
                                                 1
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 2 of 28                  PageID #:
                                  4067



Federal Rule of Civil Procedure 56(f), the court considers whether to sua sponte

grant summary judgment as to four of Plaintiffs’ claims: (1) breach of contract;

(2) breach of good faith and fair dealing; (3) violation of the federal Racketeer

Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. § 1961 et seq.; and

(4) violation of the State of Hawaii RICO Act, Hawaii Revised Statutes (“HRS”)

Chapter 842.

              After carefully considering the parties’ arguments and the evidentiary

record, the court determines that none of these claims can survive summary

judgment. Accordingly, the court GRANTS summary judgment in favor of

Defendants as to the breach of contract claim, breach of good faith and fair dealing

claim, federal RICO claim, and state RICO claim.

                                  II. BACKGROUND

              Plaintiffs initiated this case in May 2017, alleging 16 separate claims

against the KGECA and former KGECA board members in both their official and

personal capacities. ECF No. 1. They alleged that the KGECA and its board had

wrongfully drafted, put to a vote, enacted, and enforced a 2014 amendment to the

KGECA Covenants, Conditions, and Restrictions (“CC&Rs”) to prohibit short-

term vacation rentals of less than 180 days (the “2014 Amendment”). Id. In



dispensed with at the summary judgment stage, see ECF No. 66, leaving before the court only
Plaintiffs’ allegations regarding Defendants’ attempts to enforce the restrictions.
                                              2
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 3 of 28            PageID #:
                                  4068



November 2017, all claims against the KGECA and its board members in their

official capacities were submitted to binding arbitration as required by the KGECA

CC&Rs. ECF No. 29. The arbitration panel dismissed all claims against the

KGECA and the board members in their official capacity. See ECF No. 36. Based

on the results of arbitration, the parties agreed that the only claims that remained

before this court were the 16 claims against the board members in their individual

capacities. See ECF Nos. 29, 48.

              On June 16, 2020, Defendants moved for summary judgment. ECF

No. 50. In their Motion, however, Defendants did not address any of the

individual claims against them, instead arguing that because the board members

did not act with gross negligence, they could not be held personally liable for any

claim. Id. at PageID # 1657. At no point during the summary judgment

proceedings did either party attempt to address the viability of any specific claim

or address any other ground for summary judgment. See ECF No. 66 at PageID #

2976-77.

             On October 6, 2020, the court issued an Order granting partial

summary judgment, ECF No. 66. The court limited its analysis to the specific

issue raised by the Motion—whether Defendants acted with gross negligence. Id.

at PageID # 2950. On that basis, the court granted summary judgment as to all

allegations related to the voting process used to ratify the 2014 Amendment and


                                           3
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 4 of 28                       PageID #:
                                  4069



related to drafting and recording that Amendment. Id. But the court denied the

Motion with respect to Plaintiffs’ allegations of “unwarranted and wrongful

invasions of privacy, trespassing, and harassment” perpetrated by Defendants

while enforcing short-term vacation rental rules. Id. at PageID # 2975 (quoting

ECF No. 60 at PageID # 2419). Specifically, the court ruled that Plaintiffs’ claims

could survive to the extent they arose from allegations that:

               (1) Defendants and their agents entered Plaintiffs’ homes
                   unannounced and without permission; and

               (2) Defendants and their agents surveilled Plaintiffs and their
                   families, including by covertly taking photographs of them in
                   their homes.

Id. at PageID # 2975.

               The court then ordered “the parties to confer in an effort to reach a

stipulation as to which claims and defendants survive this Order.” Id. at PageID

# 2977. On April 20, 2021, the parties submitted a Stipulation for Partial

Dismissal of Claims, ECF No. 85, in which they agreed to dismiss 8 of the 16

claims.2 Pursuant to the Stipulation, the following claims remained:


       2
          Specifically, the parties agreed to dismiss Plaintiffs’ claims for (1) Declaratory and
Injunctive Relief—Reserve Obligation (First Claim); (2) Declaratory and Injunctive Relief—
2014 Amendment Void (Second Claim); (3) Constitutional Due Process Violation pursued under
a Private Right of Action 42 U.S.C. § 1983 (Tenth Claim); (4) Uniform Land Sales Practices
Act (Eleventh Claim); (5) Unjust Enrichment (Fifth Claim) as against Defendant Halpin; (6)
Unfair and Deceptive Trade Practices (Seventh Claim); and (7) Aiding and Abetting (Fifteenth
Claim). ECF No. 85 at PageID # 3331. In addition, though the stipulation did not reference
Plaintiffs’ Federal Takings Claims (Sixteenth Claim), Plaintiffs’ counsel clarified at the June 22,
2021 Motion Hearing that this claim, too, should be dismissed. See ECF No. 91.
                                                 4
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 5 of 28            PageID #:
                                  4070




                •   Breach of Fiduciary Duty (Third Claim)
                •   Breach of Contract (Fourth Claim)
                •   Breach of Good Faith and Fair Dealing (Sixth Claim)
                •   Federal RICO (Eight Claim)
                •   Hawaii RICO (Ninth Claim)
                •   Condominium Property Act (Twelfth Claim)
                •   Invasion of Privacy (Thirteenth Claim)
                •   Trespass (Fourteenth Claim)

See ECF No. 85; see also ECF No. 92 at PageID # 3451.

             In reviewing the Complaint, the evidence in the record, and the

October 6, 2020 Summary Judgment Order ahead of trial, the court became

concerned that many of the remaining claims could not realistically survive

summary judgment. See ECF No. 92 at PageID # 3451. On June 22, 2021, the

court held a hearing to discuss, among other things, the viability of Plaintiffs’

remaining claims under a summary judgment standard. ECF No. 91. Prior to the

hearing, the court advised the parties that they “should come prepared to address

whether and why each of the remaining claims should proceed to trial,” and

warned that “[i]f the parties cannot articulate credible reasons why the claims

should proceed, the court is inclined to consider summary judgment sua sponte

pursuant to Federal Rule of Civil Procedure 56(f).” ECF No. 89 at PageID # 3442.

             At the hearing, counsel for both parties were unprepared to

realistically evaluate which claims should survive summary judgment. See ECF


                                           5
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 6 of 28                   PageID #:
                                  4071



No. 92 at PageID # 3452. Thus, the court orally ruled that it would consider

summary judgment sua sponte pursuant to Rule 56(f) with respect to five of the

remaining claims:

                  •   Breach of Contract (Fourth Claim)
                  •   Breach of Good Faith and Fair Dealing (Sixth Claim)
                  •   Federal RICO (Eighth Claim)
                  •   Hawaii RICO (Ninth Claim)
                  •   Condominium Property Act (Twelfth Claim)

ECF No. 92 at PageID # 3453. 3

              Pursuant to Rule 56(f), the court issued a “Rule 56(f) Notice,” in

which it identified the deficiencies in each of these claims and ordered the parties

to submit briefing addressing whether each of these five claims should survive

summary judgment. Id. at PageID # 3456. Plaintiffs submitted a brief in response

on July 16, 2021, ECF No. 93. In that brief, Plaintiffs concede that their

Condominium Property Act claim should be dismissed, id. at PageID # 3460 n.1,

but assert that their claims for Breach of Contract, Breach of Good Faith and Fair

Dealing, Federal RICO, and Hawaii RICO should survive. Defendants submitted

their reply brief on July 23, 2021, ECF No. 95. This matter is decided without a

hearing pursuant to Local Rule 7.1(c).




       3
         The court does not consider whether summary judgment is appropriate for Plaintiffs’
remaining claims—Breach of Fiduciary Duty (Third Claim), Trespass (Fourteenth Claim), and
Invasion of Privacy (Thirteenth Claim).
                                              6
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 7 of 28            PageID #:
                                  4072



                         III. STANDARD OF REVIEW

             Federal Rule of Civil Procedure 56(f) governs a district court’s ability

to grant summary judgment sua sponte. It provides that “[a]fter giving notice and a

reasonable time to respond,” the court may “(1) grant summary judgment for a

nonmovant; (2) grant the motion on grounds not raised by a party; or (3) consider

summary judgment on its own after identifying for the parties material facts that

may not be genuinely in dispute.” Fed. R. Civ. P. 56(f). “Sua sponte grants of

summary judgment are only appropriate if the losing party has ‘reasonable notice

that the sufficiency of his or her claim will be in issue.’” Greene v. Solano Cnty.

Jail, 513 F.3d 982, 990 (9th Cir. 2008) (quoting Buckingham v. United States, 998

F.2d 735, 742 (9th Cir. 1993)).

             Federal Rule of Civil Procedure 56(a) mandates summary judgment

“against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Broussard v. Univ. of Cal. at Berkeley, 192 F.3d 1252, 1258 (9th Cir. 1999).

“An issue is ‘genuine’ only if there is a sufficient evidentiary basis on which a

reasonable fact finder could find for the nonmoving party, and a dispute is

‘material’ only if it could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing Anderson v. Liberty


                                          7
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 8 of 28                      PageID #:
                                  4073



Lobby, Inc., 477 U.S. 242, 248 (1986)). When considering the evidence on a

motion for summary judgment, the court must draw all reasonable inferences on

behalf of the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986); see also Posey v. Lake Pend Oreille Sch. Dist. No. 84,

546 F.3d 1121, 1126 (9th Cir. 2008) (stating that “the evidence of [the nonmovant]

is to be believed, and all justifiable inferences are to be drawn in his favor”

(citations omitted)).

                                      IV. ANALYSIS

               In its prior Order granting summary judgment, ECF No. 66, the court

ruled that only certain of Plaintiffs’ allegations survive—allegations that

Defendants (1) entered Plaintiffs’ homes unannounced and without permission;

and (2) surveilled Plaintiffs and their families, including by covertly taking

photographs of them in their homes. Thus, the only question currently before the

court is whether these allegations state a claim against Defendants in their personal

capacities for (1) breach of contract; (2) breach of good faith and fair dealing; (3)

federal RICO; or (4) state RICO.4

///

///


       4
         Both parties devoted much of their briefing to irrelevant facts and to arguments that
have already been rejected by the court. The court disregards these irrelevant and unhelpful facts
and arguments.
                                                8
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 9 of 28            PageID #:
                                  4074



A.    Standard for Board Member Personal Liability

             The personal liability of board members is governed by HRS § 414D-

149, which provides general standards for directors of non-profit corporations. As

relevant here, § 414D-149 provides that “[a]ny person who serves as a director to

the corporation without remuneration or expectation of remuneration shall not be

liable for damage, injury, or loss caused by or resulting from the person’s

performance of, or failure to perform duties of, the position to which the person

was elected or appointed, unless the person was grossly negligent in the

performance of, or failure to perform, such duties.” HRS § 414D-149(f); see also

Dubois v. Ass’n of Apartment Owners of 2987 Kalakaua, 453 F.3d 1175, 1180-81

(9th Cir. 2006) (dismissing claim against condominium association’s officers and

directors because the plaintiff “failed to even allege gross negligence on their part,

as required by [HRS § 414D-149(f)]”); Mansha Consulting LLC v. Alakai, 236 F.

Supp. 3d 1267, 1279-80 (D. Haw. 2017) (finding defendant board chair not liable

for breach of fiduciary duty because the plaintiff failed to allege that the defendant

was grossly negligent as required under HRS § 414D-149); Est. of Rogers v.

AOAO Maluna Kai Ests., 2008 WL 11344919, at *3 (D. Haw. 2008). Simply put,

Defendants cannot be held liable in their personal capacities unless their conduct

was at least grossly negligent.




                                           9
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 10 of 28            PageID #:
                                   4075



              In Hawaii, courts recognize gross negligence as “an ‘entire want of

 care’ which raises a presumption of ‘conscious indifference to consequences.’”

 Smallwood v. NCsoft Corp., 730 F. Supp. 2d 1213, 1234 (D. Haw. 2010) (quoting

 Mullaney v. Hilton Hotels Corp., 634 F. Supp. 2d 1130, 1154 (D. Haw. 2009)); see

 also Royal Ins. Co. of Am. v. Sw. Marine, 194 F.3d 1009, 1015 (9th Cir. 1999)

 (describing gross negligence as “‘[t]he intentional failure to perform a manifest

 duty in reckless disregard of the consequences as affecting the life or property of

 another; such a gross want of care and regard for the rights of others as to justify

 the presumption of willfulness and wantonness’” (quoting Black’s Law Dictionary

 1185 (4th ed. 1968))); Pancakes of Haw., Inc. v. Pomare Props. Corp., 85 Haw.

 286, 293, 944 P.2d 83, 90 (Haw. Ct. App. 1997) (noting that gross negligence has

 been defined as “[i]ndifference to a present legal duty and utter forgetfulness of

 legal obligations so far as other persons may be affected”) (internal citation and

 quotation omitted).

 B.    Breach of Contract

              Plaintiffs allege that the KGE CC&Rs constitute a contract, and that

 Defendants have breached that contract in two ways. The court assumes for the

 purposes of this Order that the CC&Rs do constitute a contract. But even so, both

 of Plaintiffs’ breach of contract theories fail.




                                            10
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 11 of 28                   PageID #:
                                   4076



               Plaintiffs first allege that Defendants breached the CC&Rs by failing

 to “participate in mediation in accordance with the Alternative Dispute Resolution

 (‘ADR’) provision” when imposing fines against Plaintiffs for alleged violations of

 short-term vacation rental rules and seeking payments for fines assessed. ECF No.

 93 at PageID ## 3470-71. The ADR provision, Article XVII, provides that all

 parties bound by the CC&Rs must submit legal claims to ADR rather than pursue

 litigation. Specifically, Article XVII § 1 provides that, subject to certain

 exceptions:

               [All] claims, grievances, or disputes arising out of or
               relating to the interpretation, application or enforcement
               of this Declaration, the By-Laws, the Association rules,
               or the Articles of Incorporation . . . shall be resolved
               using [ADR] in lieu of filing a suit in any court or
               initiating proceedings before any administrative tribunal
               seeking redress or resolution of such Claim.

 ECF No. 51-22 at PageID # 2074 (emphasis added). 5

               The language of this provision is plain and unambiguous: bound

 parties who wish to initiate litigation—whether before a court or an administrative

 tribunal—must instead submit to ADR. The court gives the provision that effect.

 See Amfac, Inc. v. Waikiki Beachcomber Inv. Co., 74 Haw. 85, 108, 839 P.2d 10,

 24 (Haw. 1992) (“[I]t is fundamental that terms of a contract should be interpreted


        5
         Plaintiffs allege that Defendants breached Article XVII § 3. See ECF No. 93 at PageID
 # 3471. But § 3 does not impose any substantive requirements; it merely sets out the ADR
 procedures that parties must follow under § 1. See ECF No. 51-22 at PageID ## 2075-76.
                                              11
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 12 of 28                           PageID #:
                                   4077



 according to their plain, ordinary and accepted use in common speech, unless the

 contract indicates a different meaning.”)

                 And with that understanding, Plaintiffs have provided absolutely no

 evidence that Defendants violated the ADR provision. In fact, the only evidence

 Plaintiffs proffer is a letter from the KGECA imposing a fine on Plaintiff Nicol,

 advising him that the fine constitutes a lien on his property, and advising him that

 he may “challenge this Notice by presenting a written request within ten (10) days

 of receipt of this Notice to the Board of Directors for a hearing.” ECF No. 93-18 at

 PageID # 3645. Plaintiffs argue that this letter demonstrates that Defendants

 breached Article XVII because Mr. Nicol was “threatened with a lien without any

 recourse to the ADR provision in the CC&Rs.” ECF No. 93 at PageID # 3468.

 But the letter does not trigger the ADR provision in the first instance. It does not

 seek to initiate a suit against Mr. Nicol before a legal or administrative tribunal, it

 merely imposes a fine and provides him with an opportunity to challenge that fine.

 Article XVII only imposes ADR where parties seek to initiate suit; fines imposed

 by the KGECA Board do not trigger mandatory ADR under the plain language of

 Article XVII. Plaintiffs’ first breach of contract theory fails. 6


        6
          Plaintiffs also cite to a pre-arbitration order in which the arbitration panel noted that the
 ADR provisions “were not observed.” ECF No. 93-19. But the panel was discussing a
 foreclosure action that the KGECA Board initiated against Paul Winkler, an individual who is
 not a party in the present action. Id. The ADR provision would have been implicated by this
 foreclosure action because such an action is a proceeding before a legal tribunal. But that fact is
                                                                                 (continued . . . )
                                                   12
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 13 of 28                          PageID #:
                                   4078



                Second, Plaintiffs allege that Defendants breached CC&R Article XII,

 Section 5, which, Plaintiffs assert, “provides in relevant part”:

                No noxious, illegal, or offensive activity shall be carried
                on upon any portion of the Common Areas, or on any
                portion of a Unit outside of an enclosed structure, which
                in the determination of the Board of Directors tends to
                cause embarrassment, discomfort, annoyance, or
                nuisance to persons using the Common Areas or the
                occupants and Invitees of other Units.

 ECF No. 51-22 at PageID # 2059.

                Plaintiffs allege that Defendants breached this provision by instructing

 their employees to “harass owners and their guests.” ECF No. 93 at PageID

 # 3471. Plaintiffs do not elaborate on what this statement means, but the court

 assumes that Plaintiffs are referring to their surviving claims that Defendants and

 their agents trespassed on Plaintiffs’ property and surveilled them in their homes.

                As Plaintiffs themselves admit, however, this alleged conduct falls

 outside the ordinary scope of Article XII, Section 5, which is “normally used by

 boards to regulate disputes between neighbors.” ECF No. 93 at PageID # 3471.

 Indeed, the plain language of Section 5 leaves it to the board to determine whether

 any individual owner’s conduct violates the provision. ECF No. 51-22 at PageID




 irrelevant to this case. Plaintiffs have not alleged that Defendants initiated a legal or
 administrative case against them. The ADR provision is not implicated here.
                                                   13
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 14 of 28            PageID #:
                                   4079



 # 2059 (prohibiting activity, “which in the determination of the Board of Directors,

 tends to cause embarrassment, discomfort, annoyance, or nuisance”) (emphasis

 added). The plain language of the contract simply does not support Plaintiffs’

 contention that Defendants’ efforts to enforce the CC&Rs—even if those efforts

 amounted to trespass or invasion of privacy—constitutes a breach of Article XII,

 Section 5.

              Further, “‘[a] written contract must be read as a whole and every part

 interpreted with reference to the whole, with preference given to reasonable

 interpretations.’” Wapato Heritage, L.L.C. v. United States, 637 F.3d 1033, 1039

 (9th Cir. 2011) (quoting Klamath Water Users Protective Ass’n v. Patterson, 204

 F.3d 1206, 1210 (9th Cir. 1999)); Maui Land & Pineapple Co. v. Dillingham

 Corp., 67 Haw. 4, 11, 674 P.2d 390, 395 (1984) (“‘[A]n agreement should be

 construed as a whole and its meaning determined from the entire context and not

 from any particular word, phrase, or clause’” (quoting Ching v. Hawaiian Rests.,

 Ltd., 50 Haw. 563, 565, 445 P.2d 370, 372 (1968))). And placing the portion of

 Section 5 relied upon by Plaintiffs in the broader context of the CC&Rs, there is no

 question that Defendants’ alleged conduct does not implicate that provision. First,

 Section 5, titled “Quiet Enjoyment,” places restrictions on the activities of unit

 owners that may annoy or otherwise disturb their neighbors. For example, beyond

 the provision quoted by Plaintiffs, Section 5 requires owners to keep their


                                           14
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 15 of 28             PageID #:
                                   4080



 properties clean, prohibits loud noises, and prohibits certain disruptive activities

 such as outside burning and fireworks. ECF No. 51-22 at PageID # 2059. These

 prohibitions demonstrate that Section 5 is intended to regulate the conduct of

 owners that would interfere with the peace and quiet of their neighbors—not the

 conduct of the board in enforcing provisions of the CC&Rs.

              This conclusion is strengthened by examining the other provisions

 contained in Article XII, which is titled “use restrictions.” Id. at PageID # 2057.

 Like Section 5, the other sections contained in Article XII set forth rules governing

 the conduct of owners on their property and in common areas, including parking,

 animals and pets, drainage and septic systems, irrigation, removal of plants and

 trees, air conditioning units, and fences. Id. at PageID ## 2058-2063.

              In short, Article XII sets forth the standards that individual owners

 must abide by as residents of KGE. The wrongful enforcement actions Plaintiffs

 allege are not covered by this provision of the CC&Rs. Plaintiffs’ second breach

 of contract theory, too, fails. Plaintiffs may attempt to seek remedy for the alleged

 conduct through their trespass and invasion of privacy claims, but breach of

 contract is not an appropriate avenue through which to seek relief.

 C.    Breach of Good Faith and Fair Dealing

              Next, Plaintiffs assert a tort cause of action for “breach of good faith

 and fair dealing.” See ECF No. 93 at PageID ## 3475-76 (characterizing claim as

                                           15
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 16 of 28            PageID #:
                                   4081



 the tort of bad faith). This claim fails. First, “Hawaii law generally does not

 recognize tort claims for breach of good faith or fair dealing outside the insurance

 context.” Marisco, Ltd. v. GL Eng’g & Constr. Pte., Ltd., 2020 WL 3492572, at *6

 (D. Haw. June 26, 2020) (citation omitted). Indeed, in 2007, the Hawaii Supreme

 Court expressly held that “there is no tort of bad faith outside the context of

 insurance claims.” Laeroc Waikiki Parkside, LLC v. K.S.K. (Oahu) Ltd. P’ship,

 115 Haw. 201, 229, 166 P.3d 961, 990 (2007). Plaintiffs nevertheless argue under

 an older case, Francis v. Lee Enterprises, Inc., 89 Haw. 234, 971 P.2d 707 (1999),

 that claims of bad faith may be recognized in a wider range of situations

 “involving special relationships characterized by elements of fiduciary

 responsibility, public interest, and adhesion.” Id. at 238, P.2d at 711. They assert

 that Defendants, as board members of the KGECA, held a fiduciary duty to all

 KGE owners, including Plaintiffs, “to comply with the CC&R[s] and to protect the

 property interests of the KGE members.” ECF No. 93 at PageID # 3476. And they

 assert that Defendants breached that duty because “Defendants [sic] enforcement

 actions before and after the 2014 Leasing Amendment were made without either

 purpose in mind.” Id.

              As a preliminary matter, it is somewhat unclear that a bad faith claim

 may still be found outside of the insurance context given the Hawaii Supreme

 Court’s statement in Laeroc (which did not specifically overrule or address


                                           16
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 17 of 28             PageID #:
                                   4082



 Francis). But even assuming that it is possible to state a bad faith claim based on a

 non-insurance contract involving a fiduciary relationship, Plaintiffs’ claim would

 still fail. As the cases Plaintiffs cite explain, board members owe a fiduciary duty

 to the corporation they represent—in this case KGECA. See, e.g., Hawaiian Int’l

 Fin. v. Pablo, 53 Haw. 149, 153, 488 P.2d 1172, 1175 (1971) (“It is a well-

 established rule both in Hawaii and in a majority of the states that the relation of

 directors to the corporations they represent is a fiduciary one.”) (emphasis added);

 Lum v. Kwong, 39 Haw. 532, 538 (1952) (“The relation of directors to

 corporations is a fiduciary one.”) (emphasis added); see also HRS § 514B-106

 (“[O]fficers and members of the board shall owe the association a fiduciary duty.”)

 (emphasis added); DeRosa v. Ass’n of Apartment Owners of the Golf Villas, 185 F.

 Supp. 3d 1247, 1253-54 (D. Haw. 2016) (rejecting argument that board of directors

 of apartment owners’ association owes a fiduciary duty to the members of the

 association, and explaining that the board instead owes that duty to the

 association). And a corporation might, in certain cases, owe a fiduciary duty to its

 members. See, e.g., Memminger v. Summit at Kaneohe Bay Ass’n, 129 Haw. 426,

 301 P.3d 1267 (Haw. Ct. App. 2013) (mem.) (“The fiduciary nature of the

 relationship between an association and its members, might, under some

 circumstances, provide a basis to impose an affirmative duty upon the association

 to safeguard its members.”) (emphasis added).


                                           17
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 18 of 28             PageID #:
                                   4083



              But neither strand of case law provides Plaintiffs with any support.

 The duty of board members extends only to the corporation—in this case the

 KGECA—not to the individual owners in the KGE community, such as Plaintiffs.

 And while the corporation itself may have a fiduciary duty to individual owners, all

 of Plaintiffs’ claims against the KGECA itself were dismissed in arbitration. There

 is absolutely no legal support for the proposition that Defendants, as KGECA

 board members, owe Plaintiffs, as individual KGE owners, a fiduciary duty.

 Plaintiffs’ breach of good faith and fair dealing claim fails as a matter of law.

 D.    Federal and State RICO Claims

              Finally, Plaintiffs allege that Defendants violated both federal and

 State of Hawaii RICO laws. Under both state and federal law, “[t]he elements of a

 civil RICO claim are as follows: (1) conduct (2) of an enterprise (3) through a

 pattern (4) of racketeering activity (known as ‘predicate acts’) (5) causing injury to

 plaintiff’s business or property.” United Bhd. of Carpenters & Joiners of Am. v.

 Bldg. & Const. Trades Dep’t, AFL-CIO, 770 F.3d 834, 837 (9th Cir. 2014)

 (quoting Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353, 361

 (9th Cir. 2005) (internal quotation marks and citation omitted)); see also State v.

 Ontai, 84 Haw. 56, 61, 929 P.2d 69, 74 (1996) (explaining that the federal and

 Hawaii state RICO statues are “virtually identical” and that Hawaii courts “resort

 to federal case law” when applying the state RICO statute); DeRosa, 185 F. Supp.

                                           18
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 19 of 28                        PageID #:
                                   4084



 3d at 1262 (“Hawaii courts look to federal [RICO] statutes in interpreting [HRS]

 Chapter 842.”).

                Plaintiffs have failed to supply any evidence that Defendants engaged

 in racketeering activity. For the purposes of federal RICO, “racketeering activity”

 includes, as relevant here, “any act which is indictable” under the mail fraud

 statute, 18 U.S.C. § 1341, or “any act or threat involving . . . extortion, . . . which is

 chargeable under State law.” 18 U.S.C. § 1961(1)(A),(B). And for the purpose of

 State of Hawaii RICO, “‘[r]acketeering activity’ means any act or threat involving

 but not limited to murder, kidnapping, gambling, criminal property damage,

 robbery, bribery, extortion, labor trafficking, unlicensed sale of liquor, theft, or

 prostitution, or any dealing in narcotic or other dangerous drugs that is chargeable

 as a crime under state law and punishable by imprisonment for more than one

 year.” HRS § 842-1. Plaintiffs allege that Defendants engaged in racketeering

 activity under both state and federal law by committing “extortion” in violation of

 HRS § 707-764.7 In addition, Plaintiffs allege that Defendants engaged in




        7
           Extortion under the Hobbs Act, 18 U.S.C. § 1951, is also a federal RICO predicate.
 Plaintiffs do not allege Hobbs Act extortion, but even if they did, this argument would fail. The
 Hobbs Act defines extortion as “the obtaining of property from another, with his consent,
 induced by wrongful use of actual or threatened force, violence, or fear, or under color of official
 right.” 18 U.S.C. § 1951(b)(2). As set forth in more detail below, Plaintiffs have provided no
 evidence that Defendants either engaged in or threatened force, violence, or fear, nor that they
 did anything wrongful under color of official right.


                                                 19
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 20 of 28                            PageID #:
                                   4085



 racketeering activity under federal law by committing mail fraud in violation of 18

 U.S.C. §1341. Both theories fail.

                 First, Plaintiffs have failed to demonstrate that Defendants engaged in

 extortion. HRS § 707-764 defines “extortion” as “[o]btain[ing], or exert[ing]

 control over, the property, labor, or services of another with intent to deprive

 another of property, labor, or services by threatening by word or conduct to”

 engage in at least one of a number of acts specified in the statute. 8


       8
           These acts are:

                 (a) Cause bodily injury in the future to the person threatened or to
                     any other person;
                 (b) Cause damage to property or cause damage, as defined in
                     section 708-890, to a computer, computer system, or computer
                     network;
                 (c) Subject the person threatened or any other person to physical
                     confinement or restraint;
                 (d) Commit a penal offense;
                 (e) Accuse some person of any offense or cause a penal charge to
                     be instituted against some person;
                 (f) Expose a secret or publicize an asserted fact, whether true or
                     false, tending to subject some person to hatred, contempt, or
                     ridicule, or to impair the threatened person’s credit or business
                     repute;
                 (g) Reveal any information sought to be concealed by the person
                     threatened or any other person;
                 (h) Testify or provide information or withhold testimony or
                     information with respect to another’s legal claim or defense;
                 (i) Take or withhold action as a public servant, or cause a public
                     servant to take or withhold such action;
                 (j) Bring about or continue a strike, boycott, or other similar
                     collective action, to obtain property that is not demanded or
                     received for the benefit of the group that the defendant purports
                     to represent;
                 (k) Destroy, conceal, remove, confiscate, or possess any actual or
                     purported passport, or any other actual or purported
                                                                                (continued . . . )
                                                   20
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 21 of 28                         PageID #:
                                   4086



                Here, Plaintiffs allege that Defendants engaged in extortion by hiring

 a “secret TVR shopper” to inquire about short-term vacation rentals at Plaintiffs’

 property and imposing fines if Plaintiffs expressed interest in renting to the secret

 shopper. ECF No. 93 at PageID ## 3481-82. They allege that this conduct is

 extortionary because the fines were improperly imposed by Defendants. Id. But

 this does not amount to extortion. 9 “[W]ithout more, even showing a defendant

 substantially harmed a plaintiff’s financial condition is not enough to prove a

 racketeering claim based on extortion.” Zyda v. Four Seasons Hotels and Resorts

 Four Seasons Holdings, Inc., 2018 WL 4656391, at *5 (D. Haw. Sept. 27, 2018).

 Plaintiffs must also put forth evidence showing that Defendants used “threatening

 word or conduct” in one of the statutorily enumerated ways to deprive them of

 property. Id. Plaintiffs have failed to do so.



                    government identification document, or other immigration
                    document, of another person; or
                (l) Do any other act that would not in itself substantially benefit
                    the defendant but that is calculated to harm substantially some
                    person with respect to the threatened person’s health, safety,
                    business, calling, career, financial condition, reputation, or
                    personal relationships[.]

 HRS § 707-764(1). Plaintiffs allege that Defendants threatened to (1) cause bodily injury; (2)
 cause damage to property; and (3) do “any other act” as defined in the statute. ECF No. 93 at
 PageID # 3478. But, as set forth in more detail to follow, Plaintiffs have introduced absolutely
 no evidence in support of these allegations.
        9
           Moreover, this conduct falls outside of the scope of allegations that survived the court’s
 original Order granting summary judgment, ECF No. 66, and could be independently rejected on
 that basis.


                                                  21
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 22 of 28                       PageID #:
                                   4087



                Plaintiffs claim that Defendants threatened them under the catch-all

 provision of the statute, which prohibits threats to “do any other act that would not

 in itself substantially benefit the defendant but that is calculated to harm

 substantially some person with respect to the threatened person’s health, safety,

 business, calling, career, financial condition, reputation, or personal relationships.”

 HRS § 707-764(1)(l).10 But Plaintiffs have not offered any evidence that

 Defendants engaged in such threatening conduct. Nor could they. This is because,

 once again, imposing fines improperly—which is the sum total of Plaintiffs’

 allegations—simply is not extortion. See Zyda, 2018 WL 4656391, at * 6

 (explaining that allegations that “defendants are preventing Plaintiffs from

 exercising their property rights by illegally demanding money they are not entitled

 to” do not constitute extortion under HRS § 707-764).

                Moreover, even assuming that imposing fines could be considered

 extortionary, Plaintiffs’ own theory—that Defendants levied fines for violations of

 short-term rental requirements to further “their own self-interests”—falls outside

 the scope of HRS § 707-764(1)(l). See, e.g., ECF No. 93 at PageID ## 3462, 3483

 (“The benefit that [Defendants] received . . . was personal – ruling with an iron fist




        10
           Plaintiffs also reference HRS § 707-764(1)(a),(b), which provide that threats to cause
 bodily injury or property damage can amount to extortion. See ECF No. 93 at PageID # 3478.
 But Plaintiffs put forth no evidence that Defendants have threatened them in these ways, or
 indeed, in any other way specified in the statute.
                                                 22
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 23 of 28              PageID #:
                                   4088



 produced absolute solitude”). HRS § 707-764(1)(1) plainly requires that the

 extortionary act “would not in itself substantially benefit the defendant but

 [instead] is calculated to harm substantially some person.” Id. (emphasis added);

 see also DeRosa, 185 F. Supp. 3d at 1263 (explaining that HRS § 707-764(1)(1)

 “requires . . . that Defendants’ alleged acts of extortion did not, in themselves,

 benefit Defendants”). Plaintiffs have not presented any evidence that creates a

 genuine issue of fact as to the predicate of extortion under HRS § 707-764.

              Plaintiffs have also failed to supply any evidence demonstrating that

 Defendants violated federal RICO law by engaging in mail fraud. “The elements

 of mail fraud under 18 U.S.C. § 1341 are: (1) the existence of a scheme to defraud,

 and (2) using or causing the use of the mails to further the scheme.” United States

 v. Serang, 156 F.3d 910, 914 (9th Cir. 1998). A “scheme to defraud” requires the

 “specific intent to defraud.” United States v. Sayakhom, 186 F.3d 928, 941 (9th

 Cir. 1999). And schemes are considered fraudulent if they are “contrary to public

 policy or [] fail to measure up to the ‘reflection of moral uprightness, of

 fundamental honesty, fair play and right dealing in the general and business life of

 members of society.’” United States v. Bohonus, 628 F.2d 1167, 1171 (9th Cir.

 1980) (quoting Gregory v. United States, 253 F.2d 104, 109 (5th Cir. 1958)).

              Plaintiffs allege that Defendants committed mail fraud by “freely and

 repeatedly mail[ing] false and materially misleading information to Plaintiffs


                                           23
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 24 of 28                    PageID #:
                                   4089



 attempting to induce and inducing them to part with property.” ECF No. 93 at

 PageID # 3481. Specifically, Plaintiffs allege that Defendants sent “letters wherein

 Defendants misrepresented that they had lawful authority to enforce liens against

 Plaintiffs’ property for the mere suspicion of renting their home for more than 30

 days,” as well as “numerous” “fraudulent” letters and notices. Id. 11

               In support of these allegations, Plaintiffs point to a number of letters

 sent from the KGECA Board to several Plaintiffs regarding short-term vacation

 rentals. See ECF No. 93-1. Two of the letters, sent prior to enactment of the 2014

 Amendment, informed certain Plaintiffs that the KGECA Board had been “made

 aware” that they were advertising their properties as short-term vacation rentals on

 the internet. See ECF Nos. 93-12 & 93-13. These letters advised the Plaintiffs that

 short-term rentals without a permit were a violation of Maui County Ordinance

 3941 12 and requested that they cease and desist their short-term rental activities.

 ECF No. 93-12 at PageID # 3635-36; ECF No. 93-13 at PageID # 3637. The




        11
            Plaintiffs additionally allege that Defendants “misrepresented that the 2014 Rental
 Amendment would simply mirror or ‘reflect’ the County Code when in fact it would have
 prohibited owners from obtaining permits that President Aber knew at the time owners were
 entitled to receive.” ECF No. 93 at PageID # 3481. But this argument is futile; the court has
 already granted summary judgment in favor of Defendants “with respect to all conduct related to
 devising, drafting, and recording [the 2014] Amendment.” ECF No. 66 at PageID # 2976.
        12
            Maui County Ordinance No. 3941 provides that individuals may not rent their property
 for less than 180 days unless they receive a permit to do so from the County. Maui Rev. Ord.
 No. 3941, §§ 4, 14 (2012); see Maui County Code § 19.08.020(K); see also Maui County Code
 ch. 19.65.
                                               24
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 25 of 28               PageID #:
                                   4090



 letters also advised that under Article XII of the CC&Rs, all property owners at

 KGE “shall comply with all laws, statutes, ordinances and rules of federal, state

 and municipal governments applicable to the Properties and any violation thereof

 may be considered a violation of this Declaration.” ECF No. 93-12 at PageID

 # 3635; ECF No. 93-13 at PageID # 3637. And the letters explained that pursuant

 to Article IV of the CC&Rs, the KGECA, “acting through the Board, shall have the

 right to enforce federal, state and local laws and ordinance applicable to the

 Properties.” ECF No. 93-12 at PageID # 3636; see also ECF No. 93-13 at PageID

 # 3638.

              Plaintiffs also point to letters issued by the KGECA Board after the

 2014 Amendment was passed. ECF Nos. 93-14, 93-17, 93-18. These letters were

 issued after the KGECA Board discovered internet listings for short-term rentals of

 certain Plaintiffs’ property. The letters explain that, pursuant to the 2014

 Amendment, Article XII of the CC&Rs prohibited short-term vacation rentals of

 less than 180 days and that “[a]ny advertising, in any form of media . . . shall

 constitute prima facie evidence of the operation of a short-term rental home on the

 property and as such shall constitute an enforceable violation of this Section.” See,

 e.g., ECF No. 93-14 at PageID # 3639. The letters imposed fines of $10,000 for

 each violation, but allowed recipients to challenge the fine by requesting a hearing

 from the KGECA Board. Id.


                                           25
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 26 of 28             PageID #:
                                   4091



              Finally, Plaintiffs point to a letter in which the KGECA Board waived

 a fine they had previously imposed upon receiving evidence that the online listing

 was posted by a third-party rather than a KGE property owner. ECF No. 93-21 at

 PageID # 3659. The waiver was conditional upon the agreement of the property

 owner to comply with Article XII of the CC&Rs. Id.

              This evidence demonstrates that Defendants made use of the mail, but

 it in no way supports Plaintiffs’ allegations that these mailings were in furtherance

 of a fraudulent scheme. Indeed, Plaintiffs argue that these letters and notices were

 fraudulent, but make absolutely no effort to explain why this is so. And contrary to

 Plaintiffs’ allegations of fraud, the KGECA board members appear to have acted

 legitimately. Each letter was issued pursuant to the CC&Rs and clearly sets forth

 the CC&R provisions that authorize its contents. Moreover, the court already

 determined, in its initial Order granting summary judgment, ECF No. 66, that

 Defendants did not act with gross negligence—let alone fraudulently—in drafting,

 putting to a vote, and enacting the 2014 Amendment. It follows that attempts to

 enforce that Amendment by imposing fines were, likewise, legitimate. And

 Plaintiffs have not put forth any evidence suggesting that the mailings were

 anything but legitimate, nor have Plaintiffs provided any evidence of an underlying




                                          26
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 27 of 28                    PageID #:
                                   4092



 fraudulent scheme. 13 In short, Plaintiffs offer only conclusory allegations that

 Defendants’ mailings were fraudulent. These allegations are not enough to survive

 summary judgment.

               Because Plaintiffs have failed to provide any evidence that

 Defendants engaged in a predicate act, there is no genuine issue of material fact as

 to either their state or federal RICO claims.

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///


        13
           To be clear, to the extent that Plaintiffs allege that the 2014 Amendment itself was
 fraudulent—and that the letters imposing fines pursuant to that Amendment are therefore in
 furtherance of a fraudulent scheme—this argument was already rejected by the court in its Order
 granting summary judgment in favor of Defendants. See ECF No. 66. Plaintiffs’ claims that the
 Amendment was enacted for a fraudulent purpose offer no support to Plaintiffs’ allegations of
 mail fraud.
                                               27
Case 1:17-cv-00251-JMS-KJM Document 98 Filed 09/03/21 Page 28 of 28                        PageID #:
                                   4093



                                      V. CONCLUSION

                There is no genuine issue of material fact for trial as to Plaintiffs’

 breach of contract, breach of good faith and fair dealing, federal RICO, or state

 RICO claims. Pursuant to Federal Rule of Civil Procedure 56(f), the court sua

 sponte grants summary judgment in favor of Defendants as to each of these claims.

 Plaintiffs’ remaining claims—trespass, invasion of privacy, and breach of fiduciary

 duty—may proceed toward trial.14

                IT IS SO ORDERED.

                DATED: Honolulu, Hawaii, September 3, 2021.


                                                             /s/ J. Michael Seabright
                                                            J. Michael Seabright
                                                            Chief United States District Judge




 Nicol et al. v. Kaanapali Golf Estates Community Association et al., Civ. No. 17-00251 JMS-
 KJM, Order Granting Partial Summary Judgment Pursuant to Federal Rule of Civil Procedure
 56(f).


        14
            The court does not opine as to the breach of fiduciary duty claim because it did not
 initially call that claim into question in its Rule 56(f) notice. See ECF No. 92 at PageID # 3453.
 Nevertheless, in light of the court’s holding that Defendants do not hold a fiduciary duty toward
 Plaintiffs, Plaintiffs may wish to consider whether to concede that claim.
                                                 28
